


Exhibit 10.3

FINANCING AGREEMENT

This Financing Agreement (the “Agreement”), dated as of December __, 2005, is
entered into by and between IceWeb, Inc., The Seven Corporation, Interlan
Communications, Inc., Integrated Power Solutions, Inc. and IceWeb Online, Inc.
(individually, a “Client” and collectively, the “Clients”), and Sand Hill
Finance, LLC (“SHF”). Under this Agreement, each Client may request for itself
that SHF purchase certain Accounts. A Client does not need the consent of, nor
notice to, another Client to do so. All of the Clients are, however, jointly and
severally liable for the responsibilities of the other Clients, including
without limitation the obligations to pay SHF all fees and other amounts set
forth in this Agreement.

1.

Purchase of Accounts.

1.1           Schedule of Accounts. Each Client may request that SHF purchase
Accounts by delivering to SHF a Schedule of Accounts (the “Schedule of
Accounts”) in the form of Exhibit A, and, if requested by SHF, an invoice for
each of the listed Accounts, signed by an authorized representative of Client.
SHF is authorized to act upon the written or oral directions of any person that
SHF believes is an authorized representative. SHF may, in its sole discretion,
elect to purchase any Account included in a Schedule of Accounts, but is under
no obligation to purchase any such Account.

1.2           Purchased Account; Creation of a Book Reserve. Upon acceptance of
any such Account (a “Purchased Account”) SHF shall pay to Client eighty percent
(80%) of the face amount of the Purchased Account (the “Advance”). The aggregate
outstanding Advances under this Agreement shall not exceed One Million Dollars
($1,000,000) (the “Credit Limit”). Each Client sells, transfers and assigns to
SHF, all of Client’s right, title and interest in and to each Purchased Account,
together with all of the goods represented by each Purchased Account, all of
Client’s rights and remedies as an unpaid Client under applicable law, and all
of Client’s rights in and to all security for each such Purchased Account and
guaranties thereof, and all rights against third parties with respect thereto.
Any goods recovered or received by Client shall be set aside, marked with SHF’s
name, and held for SHF’s account as owner. The amount of Purchased Accounts
outstanding at any time shall constitute the “Account Balance”. Upon payment of
the Advance to Client, SHF shall also create a reserve on SHF’s books and
records with respect to each Purchased Account in an amount equal to the face
amount of the Purchased Account minus the Advance for such Purchased Account
(the “Reserve”). Notwithstanding the foregoing, in no event shall the Reserve
with respect to all Purchased Accounts outstanding at any time be less than
twenty percent (20%) of the Account Balance. SHF may, in its discretion, change
the percentage of the Advance and the Reserve at any time upon notice to
Clients.

1.3           Collection of Accounts. SHF may directly collect each Purchased
Account. At the request of SHF, a Client and SHF shall notify each person liable
on a Purchased Account (an “Account Debtor”) by letter in a form acceptable to
SHF that Purchased Accounts owed by such Account Debtor have been assigned and
are payable to SHF. Client shall not take or permit any action to change or
revoke any notification without SHF’s prior written consent and shall not
request any Account Debtor to pay any Purchased Account to Client. If Client
receives any payments of any Purchased Accounts despite this Agreement, Client
shall (i) immediately notify SHF of such payment, (ii) hold such payment in
trust and safekeeping for SHF, and (iii) immediately turn over to SHF the
identical checks, monies or other forms of payment received, with any necessary
endorsement or assignment. SHF shall have the right to endorse Client’s name on
all payments received in connection with each Purchased Account and on any other
proceeds of Collateral. SHF shall apply payments received first to the Purchased
Accounts and, so long as there does not then exist an Event of Default or an
event that with notice or lapse of time would constitute an Event of Default, at
SHF’s option, SHF shall credit the Reserve or remit to Seller the excess;
provided, that if any Event of Default or event that with notice or lapse of
time or otherwise would constitute an Event of Default then exists, SHF shall
have no duty to remit any such collections, which collections constitute
Collateral, and may apply such collections to reduce the Obligations. Client
shall indemnify and hold SHF harmless from any expenses, damages and claims
arising out of SHF’s collection of any Accounts.

1.4          Full Recourse. The purchase by SHF of Purchased Accounts from
Client shall be with full recourse against Client. Client shall be liable for
any deficiency in the event the Obligations exceed the amount of Purchased
Accounts and the other Collateral.

1

--------------------------------------------------------------------------------



 

2.

Fees and Customer Payments.

2.1          Fees. On the date of this Agreement, and on each anniversary of the
date of this Agreement, Clients shall pay SHF a commitment fee equal to one
percent (1.0%) of the Credit Limit, half of which is payable on the date hereof
and half of which is payable on the date of the first Advance under this
Agreement. Clients shall pay to SHF on the last day of each calendar month (the
“Settlement Date”), a finance fee (the “Finance Fees”) in an amount equal to two
percent (2.0%) per month of the average daily of the all Obligations outstanding
during the month ending on such Settlement Date (the “Settlement Period”). Such
accrued fees shall be netted against the Reserve as described in Section 3.3.
Client shall pay SHF a fee of $40.00 for each check or item of payment that is
returned to SHF for insufficient funds and $25.00 for each wire, sent or
received. In no event shall any charges that may constitute interest hereunder
exceed the highest rate permitted under applicable law. In the event that a
court of competent jurisdiction makes a final determination that SHF has
received interest hereunder in excess of the maximum lawful rate, then such
excess shall be deemed a payment of principal and the interest payable hereunder
deemed amended to the amount payable under the maximum lawful rate.

2.2           Crediting Customer Payments. Within one business day after SHF’s
receipt of payment of a Purchased Account, SHF shall credit that payment (the
“Customer Payments”) to the amount outstanding with respect to the Purchased
Account, provided that if any Customer Payment is subsequently dishonored or SHF
does not receive good funds for any reason, the amount of such uncollected
Customer Payment shall be included in the Account Balance as if such Customer
Payment had not been received, and Finance Fees shall accrue thereon, and the
credit to the specific Purchased Account shall be reversed. Notwithstanding the
foregoing, upon the occurrence of an Event of Default, SHF shall apply all
Customer Payments to Client’s Obligations under this Agreement in such order and
manner as SHF shall, in its sole discretion, determine.

2.3           Accounting. SHF shall deliver to Client after each Settlement
Date, a statement of Client’s account which shall include an accounting of the
transactions for that Settlement Period, including the amount of all Finance
Fees, Administrative Fees, Adjustments, Chargeback Amounts, Customer Payments
and Purchased Accounts. The accounting shall constitute an account stated and
shall be binding on Client and deemed correct unless Client delivers to SHF a
written objection within thirty (30) days after such accounting is mailed to
Client.

3.

Adjustment, Chargebacks and Remittances.

3.1           Adjustments. If any Account Debtor asserts any offset, right or
claim with respect to a Purchased Account, or pays less than the face amount of
such Purchased Account (each, an “Adjustment”), SHF may, in its sole discretion,
either (A) deduct the amount of the Adjustment in calculating any amount owed to
Client, or (B) chargeback to Client the Purchased Account with respect to which
the Adjustment is asserted. Client shall advise SHF immediately upon learning of
any Adjustment asserted by any Account Debtor.

 

3.2

Chargebacks. SHF shall have the right to chargeback to Client any Purchased
Account:

 

(a)

that remains unpaid ninety (90) calendar days after the invoice date;

 

(b)           with respect to which there has been a breach of any warranty,
representation, covenant or agreement set forth in this Agreement;

 

(c)

with respect to which the Account Debtor asserts any Adjustment, or

(d)           that is owed by an Account Debtor who has filed, or has had filed
against it, any bankruptcy case, insolvency proceeding, assignment for the
benefit of creditors, receivership or insolvency proceeding, or who has become
insolvent (as defined in the United States Bankruptcy Code) or who is generally
not paying its debts as such debts become due.

Upon demand by SHF, Client shall pay to SHF the full face amount of any
Purchased Account that has been charged back pursuant to this Section, or to the
extent partial payment has been made, the amount by which the face amount of
such Purchased Account exceeds such partial payment, together with any
attorneys’ fees

2

--------------------------------------------------------------------------------



 

and costs incurred by SHF in connection with collecting such Purchased Account
(collectively, the “Chargeback Amount”), SHF shall advise Client regarding how
the Chargeback Amount shall be paid, which may be by any one or a combination of
the following, in SHF’s sole discretion: (1) payment in cash immediately upon
demand; (2) deduction from or offset against any Remittance that would otherwise
be payable to Client; (3) payment from any Advances that may otherwise be made
to Client; (4) adjustment to the Reserve pursuant to Section 1.2 hereof; or
(5) delivery of substitute Accounts and a Schedule of Accounts acceptable to
SHF, which Accounts shall constitute Purchased Accounts.

3.3           Remittance. SHF shall remit to Client after the Settlement Date,
the amount, if any, that SHF owes to Client at the end of the Settlement Period
based on the following calculations set forth below (the “Remittance”);
provided, that if there then exists any Event of Default or any event or
condition that with notice or lapse of time would constitute an Event of
Default, SHF shall not be obligated to remit any payments to Client. If the
amount resulting from the following calculation is a positive number, such
amount is the amount of the Remittance for such Settlement Period. If the
resulting amount is a negative number, such amount is the amount owed by Client
to SHF.

The calculations to be used are as follows:

 

(a)

The sum of the following:

 

 

(1)

The Reserve as of the beginning of the subject Settlement Period, plus

(2)           The Reserve created for each Account purchased during the subject
Settlement Period;

MINUS

 

(b)

The sum of the following:

 

 

(1)

Finance Fees accrued during the subject Settlement Period; plus

 

 

(2)

Administrative Fees accrued during the subject Settlement Period; plus

 

(3)

Adjustments during the subject Settlement Period; plus

 

(4)           Chargeback Amounts, to the extent SHF has agreed to accept payment
of any such Chargeback Amount by deduction from the Remittance: plus

(5)           All professional fees and expenses as set forth in Section 9 for
which oral or written demand has been made by SHF during the subject Settlement
Period; plus

(6)           The Reserve for the Account Balance as of the first day of the
following Settlement Period in the minimum percentage set forth in Section 1.3
hereof.

If the foregoing calculations result in a Remittance payable to Client, SHF
shall make such payment by check, subject to SHF’s rights of offset and
recoupment, and its right to deduct any Chargeback Amount as set forth in
Section 3.2. If the foregoing calculations result in an amount due to SHF from
Client, Client shall make such payment by any one or a combination of the
methods set forth in Section 3.2 hereof for chargebacks, as determined by SHF in
its discretion.

4.             Representations and Warranties. Each Client represents to SHF as
follows: (a) Client is not in default under any agreement under which Client
owes any money, or any agreement, the violation or termination of which could
have a material adverse effect on Client; (b) Client has taken all action
necessary to authorize the execution, delivery and performance of this
Agreement; (c) except for liens approved in writing by SHF, there are no liens,
security interests or other encumbrances on the Collateral; (d) the execution
and performance of this Agreement do

3

--------------------------------------------------------------------------------



 

not conflict with, or constitute a default under, any agreement to which Client
is party or by which Client is bound; (e) the information provided to SHF on or
prior to the date of this Agreement is true and correct in all material
respects; (f) all financial statements and other information provided to SHF
fairly present Client’s financial condition, and there has not been a material
adverse change in the financial condition of Client since the date of the most
recent of the financial statements submitted to SHF; (g) Client is in compliance
with all laws and orders applicable to it; (h) Client is not party to any
litigation and is not the subject of any government investigation, and Client
has no knowledge of any pending litigation or investigation or the existence of
circumstances that reasonably could be expected to give rise to such litigation
or investigation, with the exception of the litigation described in Schedule 1
attached; (i) no representation or other statement made by Client to SHF
contains any untrue statement of a material fact or omits to state a material
fact necessary to make any statements made to SHF not misleading; and (j) each
Account described on each Schedule of Accounts is owned by Client, is correctly
stated therein, is not in dispute, is unconditionally owing at the time stated
in the invoice evidencing such Account as attached to the Schedule of Accounts,
is not past due or subject to any offset or in default, represents a bona fide
indebtedness arising from the actual sale of goods or performance of services to
an Account Debtor in the ordinary course of Client’s business which has been
received and finally accepted by the Account Debtor.

5.

Covenants.

(a)           Reports. Upon request by SHF, Client will provide to SHF in form
and substance acceptable to SHF (i) monthly unaudited financial statements
within twenty (20) days after the last day of each month (other than the month
in which Client’s fiscal year ends), prepared in accordance with GAAP,
consistently applied; (ii) audited fiscal year end financial statements with an
unqualified opinion within ninety (90) days after the last day of each fiscal
year; and (iii) such other information relating to Client’s operations and
condition, as SHF may reasonably request from time to time. SHF shall have the
right to review and copy Client’s books and records and audit and inspect the
Collateral, from time to time, upon reasonable notice to Client. Client will
reimburse SHF for the reasonable costs it may incur from time to time in such
inspections and review.

(b)           Insurance. Client will maintain insurance on the Collateral and
Client’s business, in amounts and of a type that are customary to businesses
similar to Client’s, and SHF will be named in a lender’s loss payable
endorsement in favor of SHF, in form reasonably acceptable to SHF.

(c)           Negative Covenants. Without SHF’s prior written consent, Client
shall not do any of the following: (i) permit or suffer a change in control of
Client or a transfer of more than 20 percent of its securities; (ii) acquire any
assets, except in the ordinary course of business or in a transaction involving
the payment of an aggregate amount of $100,000 or less; (iii) sell, lease, or
transfer any property except for sales of Inventory and Equipment in the
ordinary course of business; (iv) transfer, sell or license any intellectual
property, except for non-exclusive licenses thereof entered into in the ordinary
course of business; (v) pay or declare any dividends on Client’s stock (except
for dividends payable solely in stock of Client); (vi) redeem, purchase or
otherwise acquire, any of Client’s stock, (vii) permit any Account Debtor to
make payments on a Purchased Account other than to SHF; (viii) make any
investments in, or loans or advances to, any person other than in the ordinary
course of business as currently conducted; (ix) directly or indirectly enter
into any material transaction with any affiliate of Client except for
transactions that are in the ordinary course of Client’s business, and on fair
and reasonable terms that are no less favorable to Client than would be obtained
in an arm’s length transaction with a non-affiliated person; (x) make any
payment on any indebtedness that is subordinate to the Obligations, other than
in accordance with the subordination agreement, if any, in favor of SHF relating
thereto; (xi) incur any indebtedness other than trade credit incurred in the
ordinary course of business, (xii) permit any lien or security interest to
attach to any Collateral other than in favor of SHF, (xiii) fail to make any tax
payment on or before the due date; or (xiv) agree to do any of the foregoing.

6.            Grant of Security Interest. To secure the prompt payment and
performance of all fees, amounts and obligations of each Client now or hereafter
owing to SHF under this or any other agreement, involving reasonable attorneys
fees, collectively, (the “Obligations”), every Client hereby grants to SHF a
security interest in all of Client’s property, now owned or hereafter acquired,
including all accounts, inventory, chattel paper, documents, instruments,
letters of credit, securities, general intangibles, deposit accounts, patents,
trademarks, copyrights, goodwill, inventory, equipment, investment property,
financial assets, and all proceeds of the foregoing (collectively, the
“Collateral”).

4

--------------------------------------------------------------------------------



 

7.            Events of Default; Remedies. Any one or more of the following
shall constitute an Event of Default under this Agreement: (a) a Client’s
failure (i) to pay all or any part of the principal or interest hereunder on the
date due and payable or (ii) to comply with any agreement or covenant set forth
in this Agreement, (iii) to comply with the terms of any material contract to
which Client is a party and any agreement pursuant to which Client has incurred
indebtedness, or (iv) to comply with any law to which a Client is subject; (b)
Any of a Client’s assets are attached or become subject to levy or legal
proceeding, or if a Client becomes insolvent, or becomes the subject of any case
or proceeding under the United States Bankruptcy Code or any other law relating
to the reorganization or restructuring of debt (an “Insolvency Event”); or (c)
any representation made to SHF in this Agreement, the Schedule of Accounts, the
Warrant issued of even date herewith, or any information given to SHF by or on
behalf of a Client shall be incorrect in any respect; or (d) the occurrence of a
material adverse change in a Client’s condition or prospects. Upon the
occurrence of an Event of Default, all fees and other amounts owing hereunder
shall, at the option of SHF, be immediately due and payable, and SHF may
exercise all of the rights of a secured party under the Uniform Commercial Code.
SHF shall have a right to dispose of the Collateral in any commercially
reasonable manner, and shall have a royalty-free license to use any name,
trademark, advertising matter or any property of a similar nature to complete
production of, advertisement for, and disposition of any Collateral. SHF shall
have a license to enter into, occupy and use Client’s premises and the
Collateral without charge to exercise any of SHF’s rights or remedies under this
Agreement. All rights are cumulative and may be exercised in SHF’s discretion
singularly or together with any other rights.

8.             Power of Attorney. Client appoints SHF and its designees as
Client’s true and lawful attorney in fact, to exercise in SHF’s discretion, (1)
regardless of whether an Event of Default is then existing, all of the following
powers, such powers being coupled, with an interest: (A) to receive, deposit,
and endorse Client’s name on all checks, drafts, money orders and other forms of
payment relating to the Accounts; (B) to compromise, prosecute, or defend any
action, claim, case, or proceeding relating to the Accounts, including the
filing of a claim or the voting of such claims in any bankruptcy case, all in
SHF’s name or Client’s name, as SHF may elect; (C) to receive, open, redirect
and dispose of all mail addressed to Client for the purpose of collecting the
Accounts and to take all the actions permitted in subsection (B) above with
respect to any payment in any such mail; and (D) to do all acts and things
necessary or expedient in furtherance of any such purposes, and (2) after the
occurrence of an Event of Default, (E) to notify all Account Debtors to make
payment directly to SHF; (F) to demand, collect, receive, sue, and give releases
to any Account Debtor for the monies due or which may become due on or in
connection with the Accounts; (G)  to sell, assign, transfer, pledge,
compromise, or discharge any Accounts; (H) to dispose of any Collateral, and
(I) to do all acts and things necessary or expedient, in furtherance of any such
purposes.

9.             Administrative Expenses and Attorneys’ Fees. Clients shall pay to
SHF immediately upon demand, all costs and expenses, including reasonable fees
and expenses of attorneys and other professionals, that SHF incurs in connection
with any and all of the following: (A) preparing, administering and enforcing
this Agreement, or any other agreement executed in connection herewith;
(B) perfecting, protecting or enforcing SHF’s interest in the Purchased Accounts
and the other Collateral; (C) collecting the Purchased Accounts and the
Obligations; (D) defending or in any way addressing claims made or litigation
initiated by or against SHF as a result of SHF’s relationship with Client or any
guarantor; and (E) representing SHF in connection with any bankruptcy case or
insolvency proceeding involving Client, any Purchased Account, any other
Collateral or any Account Debtor. Any attorneys’ fees and expenses may, at SHF’s
option, be netted against the reserve as set forth in Section 3.3.

10.          Term and Termination. The term of this Agreement shall be for one
(1) year from the date hereof, and from year to year thereafter unless
terminated in writing by SHF or Client. Clients and SHF shall each have the
right to terminate this Agreement at any time. Notwithstanding the foregoing,
any termination of this Agreement shall not affect SHF’s security interest in
the Collateral and SHF’s ownership of the Purchased Accounts, and this Agreement
shall continue to be effective, and SHF’s rights and remedies hereunder shall
survive such termination, until all transactions entered into and Obligations
incurred hereunder or in connection herewith have been completed and satisfied
in full.

11.

Miscellaneous.

11.1         Co-Obligors. Each of the Clients is jointly and severally liable
for the obligations of all the other Clients under this Agreement, as amended
from time to time. Each Client appoints each other Client to give and receive
notices, reports and requests on its behalf, and SHF shall have no duty to
inquire as to the authority of one

5

--------------------------------------------------------------------------------



 

Client to bind the other Clients. Each Client authorizes SHF to proceed against
one or more Clients without proceeding against another, and SHF shall have no
duty to exercise any remedies against any Client. No Client shall have a right
of reimbursement or subrogation as against another Client until all obligations
owing to SHF have been satisfied in full. Each Client waives the benefits of
California Civil Code sections 2809, 2810, 2819, 2845, 2847, 2848, 2849, 2850,
2899 and 3433.

11.2         Severability. In the event that any provision of this Agreement is
held to be invalid or unenforceable, this Agreement will be construed as not
containing such provision and the remainder of the Agreement shall remain in
full force and effect.

11.3         Choice of Law. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of California, without giving effect to
principles of conflicts of law. Unless otherwise defined, capitalized terms
shall have the meaning assigned in the Uniform Commercial Code.

11.4         Notices. All notices shall be given to SHF and Client at the
addresses set forth in this Agreement and shall be deemed to have been delivered
and received: (A) if mailed, three (3) calendar days after deposited in the
United States mail, first class, postage prepaid; (B) one (1) calendar day after
deposit with an overnight mail or messenger service; or (C) on the same date of
transmission if sent by hand delivery or fax.

11.5         Jury Waiver; Arbitration; Jurisdiction. SHF AND EACH CLIENT
IRREVOCABLY WAIVE ANY RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, INCLUDING CONTRACT CLAIMS, TORT CLAIMS AND ALL OTHER COMMON LAW
OR STATUTORY CLAIMS. IF THIS JURY WAIVER IS FOR ANY REASON NOT ENFORCEABLE, THEN
SHF AND CLIENT AGREE TO RESOLVE AL CLAIMS, CAUSES AND DISPUTES THROUGH FINAL AND
BINDING ARBITRATION TO BE HELD IN SANTA CLARA COUNTY, CALIFORNIA IN ACCORDANCE
WITH THE THEN-CURRENT COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION. JUDGMENT UPON ANY AWARD RESULTING FROM ARBITRATION MAY BE ENTERED
INTO AND ENFORCED BY ANY STATE OR FEDERAL COURT HAVING JURISDICTION THEREOF. SHF
and each Client submit to the jurisdiction of the state and Federal courts
located in Santa Clara County, California.

11.6         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one instrument.

11.7        Integration. This Agreement and the documents executed in connection
herewith constitute the entire agreement of the parties, and supercedes any
prior discussions or agreements, oral or written. This Agreement may not be
amended except by written instrument signed by both parties. No waiver shall be
effective unless in writing and signed by SHF. Any waiver on one occasion is not
a waiver on any subsequent occasion

11.8         Assignment. No Client may assign any interests or rights, or
delegate any duties, hereunder. SHF may grant participations in, assign its
rights, and grant one or more security interests, in its rights hereunder.

6

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Client and SHF have executed this Agreement on the day and
year written above.

“SHF”

“CLIENT”

 

 

 

 

SAND HILL FINANCE, LLC

ICEWEB, INC.

 

 

By: _____________________________________

By: ___________________________________

 

 

Title: _____________________________________

Title: ___________________________________

 

 

 

 

3000 Sand Hill Road, Building 1, Suite 240

THE SEVEN CORPORATION

Menlo Park, CA 94025

 

Telephone No: (650) 926-7019

By: ___________________________________

Facsimile No: (650) 926-7018

 

 

Title: ___________________________________

 

 

 

INTERLAN COMMUNICATIONS, INC.

 

 

 

By: ___________________________________

 

 

 

Title: ___________________________________

 

 

 

INTEGRATED POWER SOLUTIONS, INC.

 

 

 

By: ___________________________________

 

 

 

Title: ___________________________________

 

 

 

ICEWEB ONLINE, INC.

 

 

 

By: ___________________________________

 

 

 

Title: ___________________________________

 

 

 

Address for each Client

 

205 Van Buren Street, Suite 420

 

Herndon, VA 20170

 

Telephone No.:

 

Facsimile No.:

 

 

 

Other Locations of Collateral, if any, in Addition to the Above:

 

 

 

__________________________________________

 

__________________________________________

 

__________________________________________

 

__________________________________________

 

__________________________________________

 

__________________________________________

 

__________________________________________

 

__________________________________________

 

__________________________________________

 

__________________________________________

 

7

--------------------------------------------------------------------------------



 

.[img1.jpg]


Schedule # ______

EXHIBIT A

SCHEDULE OF ACCOUNTS

CLIENT:

DATE: ________________

 

 

 

Invoice
Date

Invoice
Number

Account Debtor Information
(Print or Type)

Purchase
Order #

Invoice
Amount

1

 

 

 

 

 

2

 

 

 

 

 

3

 

 

 

 

 

4

 

 

 

 

 

5

 

 

 

 

 

6

 

 

 

 

 

7

 

 

 

 

 

8

 

 

 

 

 

9

 

 

 

 

 

10

 

 

 

 

 

11

 

 

 

 

 

12

 

 

 

 

 

13

 

 

 

 

 

 

 

 

 

 

 

The Client named above, hereby delivers this Schedule of Accounts to Sand Hill
Finance, LLC, (“SHF”) pursuant to a Financing Agreement between SHF and Client.
The undersigned represents that he or she is authorized representative of Client
with full right, power and authority to deliver this Schedule of Accounts to
SHF. The Accounts evidenced by the invoices on this Schedule of Accounts are
submitted for purchase under the terms and conditions of the Financing Agreement
now in force. THE UNDERSIGNED ATTESTS THAT THESE INVOICES REPRESENT ACTUAL SALES
AND THAT SHIPMENT/DELIVERY OF GOODS AND /OR COMPLETION OF SERVICES HAVE BEEN
MADE. The undersigned further attests that all of the representations and
warranties in Section 4 of the Financing Agreement are true and correct with
respect to each of the Accounts and Account Debtors described on this Schedule
of Accounts.

Total

 

Less Reserve

 

Other Adjustments:

 

Net Advance

 

Check#


Check Date


Disbursement Instructions:

Authorized Signature:____________________________________________________

 

Print Name:_____________________________________________________________

Please fax to 408-447-8535


--------------------------------------------------------------------------------



 

RESOLUTIONS TO BORROW

 

Client: IceWeb, Inc.

 

I, the undersigned officer of IceWeb, Inc. (“Client”), HEREBY CERTIFY that
Client is a corporation organized and existing under and by virtue of the laws
of the state of Delaware.

 

I FURTHER CERTIFY that attached hereto as Attachments 1 and 2 are true and
complete copies of Client’s Certificate of Incorporation and Bylaws, each of
which is in full force and effect on the date hereof.

 

I FURTHER CERTIFY that by unanimous written consent of the directors of Client,
(or by other duly authorized action in lieu of a meeting), the following
resolutions were adopted.

 

BE IT RESOLVED, that any one (1) of the following named officers, partners,
members, employees, or agents, whose actual signatures are shown below:

 

NAMES

 

POSITIONS

 

ACTUAL SIGNATURES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

acting for and on behalf of this entity and as its act and deed be, and they
hereby are, authorized and empowered:

 

Obtain Credit. To sell accounts to, and obtain credit from time to time from,
Sand Hill Finance, LLC (“SHF”) on such terms as may be agreed upon between the
officers, employees, or agents and SHF, as in their judgment should be obtained,
without limitation, including such sums as are specified in one or more
financing or factoring agreements between SHF and Client.

 

Execute Agreement. To execute and deliver on behalf of Client one or more
agreements relating to the extension of credit, and also one or more renewals,
extensions, modifications, refinancings, consolidations, or substitutions for
one or more of the notes, or any portion of the notes.

 

Grant Security. To grant a security interest to SHF in the property of Client to
secure all of the Client’s obligations to SHF.

 

 

Issue Warrants. To issue to SHF warrants to purchase Client’s equity securities.

 

Further Acts. To designate additional or alternate individuals as being
authorized to request advances thereunder, and in all cases, to do and perform
such other acts and things, to pay any and all fees and costs, and to execute
and deliver such other documents and agreements as they may in their discretion
deem reasonably necessary or proper in order to carry into effect the provisions
of these Resolutions.

 

BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and SHF may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by SHF. Any such notice
shall not affect any of the Client’s agreements or commitments in effect at the
time notice is given.


--------------------------------------------------------------------------------



 

I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for Client, as the case may be, and occupy
the positions set forth opposite their respective names; that the foregoing
Resolutions now stand of record on the books of the Client; and that the
Resolutions are in full force and effect and have not been modified or revoked
in any manner whatsoever.

 

IN WITNESS WHEREOF, I have hereunto set my hand on December __, 2005 and attest
that the signatures set opposite the names listed above are their genuine
signatures.

 

 

 

CERTIFIED TO AND ATTESTED BY:

 

 

 

X _____________________________________

 

Attachment 1 – Certificate of Incorporation

Attachment 2 - Bylaws


--------------------------------------------------------------------------------



 

RESOLUTIONS TO BORROW

 

Client: The Seven Corporation

 

I, the undersigned officer of The Seven Corporation (“Client”), HEREBY CERTIFY
that Client is a corporation organized and existing under and by virtue of the
laws of the state of Virginia.

 

I FURTHER CERTIFY that attached hereto as Attachments 1 and 2 are true and
complete copies of Client’s Articles of Incorporation and Bylaws, each of which
is in full force and effect on the date hereof.

 

I FURTHER CERTIFY that by unanimous written consent of the directors of Client,
(or by other duly authorized action in lieu of a meeting), the following
resolutions were adopted.

 

BE IT RESOLVED, that any one (1) of the following named officers, partners,
members, employees, or agents, whose actual signatures are shown below:

 

NAMES

 

POSITIONS

 

ACTUAL SIGNATURES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

acting for and on behalf of this entity and as its act and deed be, and they
hereby are, authorized and empowered:

 

Obtain Credit. To sell accounts to, and obtain credit from time to time from,
Sand Hill Finance, LLC (“SHF”) on such terms as may be agreed upon between the
officers, employees, or agents and SHF, as in their judgment should be obtained,
without limitation, including such sums as are specified in one or more
financing or factoring agreements between SHF and Client.

 

Execute Agreement. To execute and deliver on behalf of Client one or more
agreements relating to the extension of credit, and also one or more renewals,
extensions, modifications, refinancings, consolidations, or substitutions for
one or more of the notes, or any portion of the notes.

 

Grant Security. To grant a security interest to SHF in the property of Client to
secure all of the Client’s obligations to SHF.

 

 

Issue Warrants. To issue to SHF warrants to purchase Client’s equity securities.

 

Further Acts. To designate additional or alternate individuals as being
authorized to request advances thereunder, and in all cases, to do and perform
such other acts and things, to pay any and all fees and costs, and to execute
and deliver such other documents and agreements as they may in their discretion
deem reasonably necessary or proper in order to carry into effect the provisions
of these Resolutions.

 

BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and SHF may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by SHF. Any such notice
shall not affect any of the Client’s agreements or commitments in effect at the
time notice is given.


--------------------------------------------------------------------------------



 

I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for Client, as the case may be, and occupy
the positions set forth opposite their respective names; that the foregoing
Resolutions now stand of record on the books of the Client; and that the
Resolutions are in full force and effect and have not been modified or revoked
in any manner whatsoever.

 

IN WITNESS WHEREOF, I have hereunto set my hand on December __, 2005 and attest
that the signatures set opposite the names listed above are their genuine
signatures.

 

 

 

CERTIFIED TO AND ATTESTED BY:

 

 

 

X _____________________________________

 

Attachment 1 – Articles of Incorporation

Attachment 2 - Bylaws


--------------------------------------------------------------------------------



 

RESOLUTIONS TO BORROW

 

Client: Interlan Communications, Inc.

 

I, the undersigned officer of Interlan Communications, Inc. (“Client”), HEREBY
CERTIFY that Client is a corporation organized and existing under and by virtue
of the laws of the state of Virginia.

 

I FURTHER CERTIFY that attached hereto as Attachments 1 and 2 are true and
complete copies of Client’s Articles of Incorporation and Bylaws, each of which
is in full force and effect on the date hereof.

 

I FURTHER CERTIFY that by unanimous written consent of the directors of Client,
(or by other duly authorized action in lieu of a meeting), the following
resolutions were adopted.

 

BE IT RESOLVED, that any one (1) of the following named officers, partners,
members, employees, or agents, whose actual signatures are shown below:

 

NAMES

 

POSITIONS

 

ACTUAL SIGNATURES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

acting for and on behalf of this entity and as its act and deed be, and they
hereby are, authorized and empowered:

 

Obtain Credit. To sell accounts to, and obtain credit from time to time from,
Sand Hill Finance, LLC (“SHF”) on such terms as may be agreed upon between the
officers, employees, or agents and SHF, as in their judgment should be obtained,
without limitation, including such sums as are specified in one or more
financing or factoring agreements between SHF and Client.

 

Execute Agreement. To execute and deliver on behalf of Client one or more
agreements relating to the extension of credit, and also one or more renewals,
extensions, modifications, refinancings, consolidations, or substitutions for
one or more of the notes, or any portion of the notes.

 

Grant Security. To grant a security interest to SHF in the property of Client to
secure all of the Client’s obligations to SHF.

 

 

Issue Warrants. To issue to SHF warrants to purchase Client’s equity securities.

 

Further Acts. To designate additional or alternate individuals as being
authorized to request advances thereunder, and in all cases, to do and perform
such other acts and things, to pay any and all fees and costs, and to execute
and deliver such other documents and agreements as they may in their discretion
deem reasonably necessary or proper in order to carry into effect the provisions
of these Resolutions.

 

BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and SHF may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by SHF. Any such notice
shall not affect any of the Client’s agreements or commitments in effect at the
time notice is given.


--------------------------------------------------------------------------------



 

I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for Client, as the case may be, and occupy
the positions set forth opposite their respective names; that the foregoing
Resolutions now stand of record on the books of the Client; and that the
Resolutions are in full force and effect and have not been modified or revoked
in any manner whatsoever.

 

IN WITNESS WHEREOF, I have hereunto set my hand on December __, 2005 and attest
that the signatures set opposite the names listed above are their genuine
signatures.

 

 

 

CERTIFIED TO AND ATTESTED BY:

 

 

 

X _____________________________________

 

Attachment 1 – Articles of Incorporation

Attachment 2 - Bylaws


--------------------------------------------------------------------------------



 

RESOLUTIONS TO BORROW

 

Client: Integrated Power Solutions, Inc.

 

I, the undersigned officer of Integrated Power Solutions, Inc. (“Client”),
HEREBY CERTIFY that Client is a corporation organized and existing under and by
virtue of the laws of the state of Virginia.

 

I FURTHER CERTIFY that attached hereto as Attachments 1 and 2 are true and
complete copies of Client’s Articles of Incorporation and Bylaws, each of which
is in full force and effect on the date hereof.

 

I FURTHER CERTIFY that by unanimous written consent of the directors of Client,
(or by other duly authorized action in lieu of a meeting), the following
resolutions were adopted.

 

BE IT RESOLVED, that any one (1) of the following named officers, partners,
members, employees, or agents, whose actual signatures are shown below:

 

NAMES

 

POSITIONS

 

ACTUAL SIGNATURES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

acting for and on behalf of this entity and as its act and deed be, and they
hereby are, authorized and empowered:

 

Obtain Credit. To sell accounts to, and obtain credit from time to time from,
Sand Hill Finance, LLC (“SHF”) on such terms as may be agreed upon between the
officers, employees, or agents and SHF, as in their judgment should be obtained,
without limitation, including such sums as are specified in one or more
financing or factoring agreements between SHF and Client.

 

Execute Agreement. To execute and deliver on behalf of Client one or more
agreements relating to the extension of credit, and also one or more renewals,
extensions, modifications, refinancings, consolidations, or substitutions for
one or more of the notes, or any portion of the notes.

 

Grant Security. To grant a security interest to SHF in the property of Client to
secure all of the Client’s obligations to SHF.

 

 

Issue Warrants. To issue to SHF warrants to purchase Client’s equity securities.

 

Further Acts. To designate additional or alternate individuals as being
authorized to request advances thereunder, and in all cases, to do and perform
such other acts and things, to pay any and all fees and costs, and to execute
and deliver such other documents and agreements as they may in their discretion
deem reasonably necessary or proper in order to carry into effect the provisions
of these Resolutions.

 

BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and SHF may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by SHF. Any such notice
shall not affect any of the Client’s agreements or commitments in effect at the
time notice is given.


--------------------------------------------------------------------------------



 

I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for Client, as the case may be, and occupy
the positions set forth opposite their respective names; that the foregoing
Resolutions now stand of record on the books of the Client; and that the
Resolutions are in full force and effect and have not been modified or revoked
in any manner whatsoever.

 

IN WITNESS WHEREOF, I have hereunto set my hand on December __, 2005 and attest
that the signatures set opposite the names listed above are their genuine
signatures.

 

 

 

CERTIFIED TO AND ATTESTED BY:

 

 

 

X _____________________________________

 

Attachment 1 – Articles of Incorporation

Attachment 2 - Bylaws


--------------------------------------------------------------------------------



 

RESOLUTIONS TO BORROW

 

Client: IceWeb Online, Inc.

 

I, the undersigned officer of IceWeb Online, Inc. (“Client”), HEREBY CERTIFY
that Client is a corporation organized and existing under and by virtue of the
laws of the state of Virginia.

 

I FURTHER CERTIFY that attached hereto as Attachments 1 and 2 are true and
complete copies of Client’s Articles of Incorporation and Bylaws, each of which
is in full force and effect on the date hereof.

 

I FURTHER CERTIFY that by unanimous written consent of the directors of Client,
(or by other duly authorized action in lieu of a meeting), the following
resolutions were adopted.

 

BE IT RESOLVED, that any one (1) of the following named officers, partners,
members, employees, or agents, whose actual signatures are shown below:

 

NAMES

 

POSITIONS

 

ACTUAL SIGNATURES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

acting for and on behalf of this entity and as its act and deed be, and they
hereby are, authorized and empowered:

 

Obtain Credit. To sell accounts to, and obtain credit from time to time from,
Sand Hill Finance, LLC (“SHF”) on such terms as may be agreed upon between the
officers, employees, or agents and SHF, as in their judgment should be obtained,
without limitation, including such sums as are specified in one or more
financing or factoring agreements between SHF and Client.

 

Execute Agreement. To execute and deliver on behalf of Client one or more
agreements relating to the extension of credit, and also one or more renewals,
extensions, modifications, refinancings, consolidations, or substitutions for
one or more of the notes, or any portion of the notes.

 

Grant Security. To grant a security interest to SHF in the property of Client to
secure all of the Client’s obligations to SHF.

 

 

Issue Warrants. To issue to SHF warrants to purchase Client’s equity securities.

 

Further Acts. To designate additional or alternate individuals as being
authorized to request advances thereunder, and in all cases, to do and perform
such other acts and things, to pay any and all fees and costs, and to execute
and deliver such other documents and agreements as they may in their discretion
deem reasonably necessary or proper in order to carry into effect the provisions
of these Resolutions.

 

BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and SHF may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by SHF. Any such notice
shall not affect any of the Client’s agreements or commitments in effect at the
time notice is given.


--------------------------------------------------------------------------------



 

I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for Client, as the case may be, and occupy
the positions set forth opposite their respective names; that the foregoing
Resolutions now stand of record on the books of the Client; and that the
Resolutions are in full force and effect and have not been modified or revoked
in any manner whatsoever.

 

IN WITNESS WHEREOF, I have hereunto set my hand on December __, 2005 and attest
that the signatures set opposite the names listed above are their genuine
signatures.

 

 

 

CERTIFIED TO AND ATTESTED BY:

 

 

 

X _____________________________________

 

Attachment 1 – Articles of Incorporation

Attachment 2 – Bylaws


--------------------------------------------------------------------------------



 

SCHEDULE 1

 

There is presently pending in the Circuit Court of Fairfax County, Virginia two
(2) Motions for Judgment, captioned Bonnie Edenfield vs. Iceweb, Inc., et al,
Chancery No. CH 2005 4303; and Christopher Macdonald vs. Iceweb, Inc., et al,
Chancery No. CH 2005 4304. Both of these suits are considered by Iceweb, Inc. to
be entirely devoid of merit. Edenfield and Macdonald were shareholders in
Develements, Inc., a corporation the assets of which were previously acquired by
Iceweb, Inc. The asset purchase agreement contained certain provisions whereby
Iceweb, Inc. would pay shareholders of Develements, Inc. certain sums and issue
certain common stock and stock options in connection with the asset acquisition.
Substantial sums, in excess of $200,000.00, have already been paid to or for a
number of shareholders. Recently, Iceweb, Inc. concluded that Develements
grossly misrepresented its condition, including its assets, liabilities, and
work in progress, when it was acquired. Additionally, Macdonald committed
certain statutory and tortious wrongs against Iceweb, Inc, and breaches of
fiduciary duty, and Edenfield breached fiduciary duties to Iceweb, Inc. As a
result of these determinations, the employment of substantially all former
Develements employees who were provided employment positions with Iceweb, Inc.
or one of its subsidiaries, was terminated. Based on the wrongs committed by
Develements and by its shareholders, a decision was taken to suspend any further
payments to former Develements shareholders and to seek damages from these
former Develements shareholders. The entire transaction with Develements may be
unwound through a request for rescission of the asset purchase agreement.

 

This litigation is being defended vigorously. Following the filing of numerous
aggressive defensive pleadings by Iceweb, Inc., counsel for Edenfield and
Macdonald has asked that the matter be settled as to each of the two plaintiffs
in the tens of thousands of dollars. Iceweb has rejected the settlement offers.
There is some question whether these plaintiffs have the financial wherewithal
to continue prosecuting these cases. At this time, in order to move the cases
forward, counsel for Edenfield and Macdonald will have to set a number of
motions, demurrers and pleas down for hearing, which will involve the filing of
complex briefing papers, at considerable expense to the plaintiffs. Iceweb, Inc.
questions whether these plaintiffs will even proceed.

 

This litigation has no effect whatsoever on the collateral security to be posted
in favor of Sand Hill Finance, LLC. These suits primarily seek money damages
from Iceweb, Inc. The plaintiffs, in the worst case, are entirely unsecured
general creditors of Iceweb, Inc., whose claims are contested and offset by
claims by Iceweb, Inc. against these defendants. Iceweb, Inc. will continue to
vigorously defend these cases.


--------------------------------------------------------------------------------